DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 03 March 2021.  Claims 1-6 and 8-11 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4, and 8-11, as well as the cancellation of claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoury et al. (U.S. Pub. No. 2010/0226958 A1; hereinafter known as “Khoury”).
Regarding claim 1, Khoury discloses a method of preparing a biological material for implanting (Abstract), said method comprising: providing a reduced pressure 108 ([0015]; [0026]-[0027]), forming a first accelerated neutral beam within said reduced pressure chamber ([0005]; all of their charge states modified, including neutralized; [0012]), providing a holder 150 within said reduced pressure chamber for holding a biological material 10, positioning said biological material in said holder in said reduced pressured chamber, and irradiating at least a first portion of a surface of said biological material with said first accelerated neutral beam, wherein said biological material undergoes a change in properties ([0015]-[0016]; [0026]; [0029]-[0030]; claim 1), wherein the first accelerated neutral beam is derived from a first accelerated gas cluster ion beam ([0005]; GCIB comprises accelerated gas clusters; neutralized following acceleration).
Regarding claim 2, Khoury discloses that said change in properties comprises a change selected from a group consisting of: increased wettability of said at least a first portion of said surface, increased hydrophilicity of said at least a first portion of said surface, modified chemistry of said at least a first portion of said surface, and modified charge state of said at least a first portion of said surface ([0006]; [0008]-[0009]; [0013]).
Regarding claim 3, Khoury discloses exposing said biological material to living cells, wherein said living cells exhibit a behavior selected from the group consisting of: increased attachment to said at least a first portion of said surface; increased proliferation on said at least a first portion of said surface; increased penetration through or beneath said at least a first portion of said surface; and increased formation on or beneath said at least a first portion of said surface (claim 3).
Regarding claim 4, Khoury discloses that said biological material comprises a tissue selected from the group consisting of: a musculoskeletal system tissue; a 
Regarding claim 5, Khoury discloses that said biological material comprises a cellular tissue or a decellularized tissue ([0013]; claim 5).
Regarding claim 6, Khoury discloses that said biological material comprises a mammalian tissue or an avian tissue ([0056]; [0058]; claim 6).
Regarding claim 8, Khoury discloses that said first accelerated gas cluster ion beam comprises gas cluster ions comprising atoms selected from the group consisting of: argon, neon, xenon, nitrogen, carbon, and oxygen ([0059]; claim 13).
Regarding claim 9, Khoury discloses forming a second accelerated neutral beam within the reduced pressure chamber and irradiating at least a second portion of said surface of said biological material with said second accelerated neutral beam ([0005]; claim 8).
Regarding claim 10, Khoury discloses that the first accelerated neutral beam is derived from an accelerated gas cluster ion beam having a first gas cluster ion composition and a first gas cluster ion beam acceleration potential, and the second accelerated neutral beam is derived from a gas cluster ion beam having a second gas cluster ion composition and a second gas cluster ion beam acceleration potential, and irradiating said at least a first portion of said surface comprises irradiating with a first accelerated neutral beam dose and irradiating said at least a second portion of said surface comprises irradiating with a second accelerated neutral beam dose ([0005]; claim 9).

The applied reference has common joint inventors with the instant application and was available less than one year before the effective filing date of the claimed invention.  However, the applied reference names an additional person as an inventor who is not an inventor on the instant application (e.g., the applied reference names inventors A, B, C, and D, while the instant application names only inventors A, B, and C).  Accordingly, it is not readily apparent from the applied reference that it is by the inventor or a joint inventor, and thus the reference is treated herein as prior art under 102(a)(1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 9 of U.S. Patent No. 9,144,627.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness.
Claims 1-6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12, and 13 of U.S. Patent No. 8,377,460.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness.

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections based upon Kirkpatrick have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments with respect to the rejections based upon Khoury have been fully considered but they are not persuasive.  Applicant argues that Khoury does not teach that the first accelerated neutral beam is derived from a first accelerated GCIB.  Upon further consideration, the examiner disagrees.  Khoury teaches that GCIBs are used and that they encompass beams that are neutralized following their 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS B COX/Primary Examiner, Art Unit 3791